

Exhibit 10.10
SUMMARY OF
DIRECTOR COMPENSATON


    
Each nonemployee director receives an annual retainer fee of $180,000, of which
$85,000 is payable in cash and $95,000 is payable in the company’s common stock.
In addition, the lead independent director receives $25,000 in cash annually,
the chair of the Audit Committee receives $15,000 in cash annually, the chairs
of the Compensation, Finance and Nominating & Governance Committees each
receives $10,000 in cash annually, and each member of the Audit Committee
receives $5,000 in cash annually.


The common stock grant is credited to the director’s account in the Deferred
Compensation Plan for Directors. Stock granted prior to 2012 is distributed
following the director’s retirement from the Board. For stock granted during or
after 2012 to a director who has achieved the stock ownership guidelines, the
stock will be distributed one year after the grant date unless the director
elects to defer distribution to a later date. For stock granted during or after
2012 to a director who has not yet achieved the stock ownership guidelines, the
stock will be distributed following the director’s retirement from the Board.


In addition, under the Deferred Compensation Plan for Directors a nonemployee
director may elect to defer receipt of all or a portion of his or her director’s
cash compensation into common share units based on the deferral date closing
price of the company’s common stock. Common share units are distributed in cash
or stock, at the election of the director, in a single lump sum or installments
following separation from service or an earlier designated date, in accordance
with the director’s deferral election. Dividends are credited to the director’s
account balances and converted into additional common share units or common
stock, as applicable.


Nonemployee directors are provided with $150,000 of coverage under Briggs &
Stratton’s Business Travel Accident Plan while on corporate business.


Nonemployee directors are encouraged to use company products to enhance their
understanding and appreciation of the company’s business. Each such director may
purchase at retail up to $10,000 annually of company products and products
powered by the company’s engines. The company reimburses directors for the
purchase price of these products. The amount of the reimbursement is included in
the director’s taxable income.


Updated effective as of April 21, 2016


